Martin, J.
delivered the opinion of the court. This is an action of rescission, brought on the sale of a slave, alleged to have died in consequence of an incurable disease, under which she laboured, at the time of the sale, to the knowledge of the vendor.
The general issue was pleaded.
The plaintiff had a verdict for $425, and judgment for the same with interest at six per cent, from the day preceding that on which the verdict was rendered, and costs.
The defendant made an unsuccessful attempt to obtain a new trial on the ground of the verdict being contrary to law and evidence *311and not having done justice to the parties, and appealed.
Flint for the plaintiff—Johnston forthe defendant.
On a close examination of the evidence, we ... are of opinion that the verdict is not supported by it.
It is, therefore, ordered, adjudged, and decreed, that the judgment be annulled, avoided and set aside, and the case remanded for a new trial, the appellee paying costs in this court.